internal_revenue_service department of the treasury number release date index numbers 468b 6050e washington dc person to contact donna welch telephone number refer reply to cc pa apjp plr-113428-00 date date legend state a date date date date date dollar_figurex dear this responds to your ruling_request dated date and supplemental correspondence concerning the federal_income_tax consequences of amounts paid pursuant to the settlement of a class action including state intangible_property tax refunds and interest thereon administration costs and attorneys’ fees specifically you have requested the following rulings does the fund have a reporting obligation under sec_6050e of the internal_revenue_code code for payments it makes to class members does the fund have a reporting obligation under sec_6041 of the code for payments it makes to class members does the fund have reporting obligations to the class members under sec_6041 sec_6049 or sec_6050e of the code for amounts paid from the administrative fund for administration costs and for attorneys’ fees paid directly to class counsel i facts prior to date state a imposed an annual intangible_property tax on its residents owning shares of stock in certain corporations specifically state a imposed an intangibles tax based on the value of shares of stock in corporations that either had no income allocable to state a for corporate_income_tax purposes or had only a portion of income allocable to state a for corporate_income_tax purposes residents who owned stock in corporations that were based in state a paid no intangible_property tax on the shares of such stock during date residents of state a filed a class action suit challenging the legality of the intangibles tax on date the united_states supreme court ruled that the state a intangibles tax was unconstitutional and remanded the case for further disposition on date the state a legislature entered into a settlement agreement with the plaintiff class agreement on date the state a court entered a consent order approving the agreement and retaining jurisdiction over the case under the agreement state a is required to deposit dollar_figurex into a settlement fund fund under the agreement percent of the fund is set_aside and segregated for the payment of refunds of the intangible_property taxes and interest claim account and percent of the fund is set_aside and segregated for the payment of administrative costs litigation costs and attorneys’ fees administrative account in the event the administrative account is greater than necessary to cover the expenses the court may order the remainder to be distributed to the class members class members are required to submit claim forms to the settlement administrator to receive payments from the fund class members are also permitted to opt_out of the settlement and pursue their claims individually class members have not personally agreed to compensate the class counsel ii law a gross_income defined sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations regulations provides that gross_income includes income realized in any form gross_income is an undeniable accession to wealth clearly realized over which a taxpayer has complete dominion 348_us_426 1955_1_cb_207 revrul_80_364 1980_2_cb_294 situation involved the settlement of a lawsuit brought by a union against an employer to enforce a collective bargaining agreement the ruling held that the portion of the settlement paid_by the union for attorneys’ fees was a reimbursement for expenses_incurred by the union and was not includible in the gross_income of the union members sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of an amount deducted in a prior taxable_year to the extent such amount did not reduce the federal_income_tax imposed conversely gross_income includes income attributable to the recovery during the taxable_year of an amount deducted in a prior taxable_year to the extent such amount reduced the tax imposed tax_benefit_rule see 460_us_370 1983_1_cb_50 revrul_70_86 1970_1_cb_23 considered the federal_income_tax consequences of a program in the state of california to refund real_property_taxes the ruling held in part that if the recipient of a refund had not claimed a federal_income_tax deduction for the real_property tax in the year paid the refund would be excludible from the recipient’s gross_income in the year received and that if the recipient of a refund had claimed a deduction for the real_property tax in the year paid under the tax_benefit_rule the refund would be includible in the recipient’s gross_income in the year received but only to the extent the deduction of the real_property tax reduced the federal_income_tax imposed b qualified_settlement_fund requirements sec_468b of the code provides that nothing in any provision of law will be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax sec_1_468b-1 of the regulations generally provides that a fund account or trust is a qualified_settlement_fund qsf if the following requirements are satisfied it is established pursuant to an order of or is approved by a court of law or other governmental authority and is subject_to the continuing jurisdiction of such authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a tort breach of contract or violation of law and it is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related parties sec_1_468b-2 of the regulations provides that in general payments and distributions by a qsf are subject_to the information reporting requirements of part iii of subchapter_a of chapter of the code and the withholding requirements of subchapter_a of chapter_3 of subtitle a and subtitle c of the code sec_1_468b-2 of the regulations provides that a qsf must make a return for or must withhold tax on a distribution to a claimant if one or more transferors would have been required to make a return or withhold tax had that transferor made the distribution directly to the claimant for purposes of sec_6041 and sec_6041a of the code if a qsf makes a payment or distribution on behalf of a transferor or a claimant the fund is deemed to make the payment or distribution to the recipient of that payment or distribution in the course of a trade_or_business in such a situation the qsf is also deemed to have made the distribution or payment to the transferor or claimant c information reporting requirements sec_6041 of the code requires all persons engaged in a trade_or_business and making payment in the course of that trade_or_business to another person of fixed or determinable gains profits and income other than payments to which sec_6049 applies of dollar_figure or more in a calendar_year to file an information_return sec_1_6041-1 of the regulations provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable when there is a basis of calculation by which the amount may be ascertained as used in sec_6041 of the code the term gain profits and income means gross_income and not the gross amount_paid a payor is generally not required to make a return under sec_6041 for payments that are not includible in the recipient’s income and a payor is not required to make a return if the payor does not have a basis to determine the amount of a payment that is required to be included in the recipient’s gross_income revrul_80_22 1980_1_cb_286 held that crop insurance proceeds paid to farmers that had informed the payor insurance_company that they were required to capitalize certain farming expenses were not fixed and determinable income under sec_6041 of the code because the payor could not require the farmers to disclose their bases in the destroyed crops this information was required to determine the portion of the insurance proceeds constituting gains profits and income reportable under sec_6041 therefore the payment of the insurance proceeds was not subject_to reporting under sec_6041 sec_6049 of the code requires every person who makes payments of interest as defined in sec_6049 aggregating dollar_figure or more to any person during a calendar_year to file an information_return sec_6049 states in part that interest means interest on any obligation issued in_registered_form or of a type offered to the public other than any obligation with a maturity at issue of not more than one year held by a corporation sec_6049 provides that interest also includes interest on deposits with brokers as defined in sec_6045 sec_1_6049-5 of the regulations provides in general that for purposes of sec_6049 the term_interest does not include interest that a governmental_unit pays with respect to a tax_refund sec_6050e of the code requires that every person who makes payments with respect to any individual of refunds of state or local_income_taxes aggregating dollar_figure or more during any calendar_year to file an information_return iii analysis a classification of fund as a qsf the fund is a qsf because it satisfies the three requirements in sec_1_468b-1 of the regulations first as required in sec_1_468b-1 the fund was created by a consent order issued by a court and the court has continuing jurisdiction over the fund second as required in sec_1_468b-1 the fund was created to satisfy claims arising out of a tort breach of contract or violation of law third as required in sec_1_468b-1 the fund is segregated from the other assets of the transferor because the fund is a qsf the reporting obligations to the class members are governed by sec_1_468b-2 b reporting obligations for distributions to class members from claim account under the terms of the court order and the agreement state a is required to refund the intangible_property taxes paid the portions of the distributions that are properly allocable as refunds of the intangible_property tax are not gross_income to class members who did not claim itemized_deductions for the tax on their federal_income_tax returns in the years when the tax was paid however the distributions may be gross_income to class members who itemized and deducted the intangibles tax on their federal returns under the tax_benefit_rule class members must include in gross_income the refunds of the intangibles tax if the tax was deducted in the years paid but only to the extent that a deduction reduced the federal_income_tax imposed to the extent that a deduction did not reduce the tax imposed for an individual class member the intangibles tax_refund is not includible in the class member’s gross_income the fund does not know whether the class members derived a tax_benefit from the deducting the intangible_property tax on their federal_income_tax returns and the fund cannot require the class members to disclose that information as in revrul_80_22 the fund cannot determine whether the class members have gross_income upon receipt of a refund of the intangibles tax accordingly no payments from the fund that are allocable as refunds of the intangibles tax are subject_to reporting under sec_6041 of the code in addition the refunds of the intangible_property tax are not subject_to reporting under sec_6050e because the intangible_property tax is property_tax and not an income_tax the portions of the distributions that are properly allocable as interest on the class members’ claims for the previously paid state intangibles property_tax are an accession to wealth and are not excludible from gross_income under any provision of law interest_paid to the class members is not interest within the meaning of b of the code the interest is based on claims and distributions related to class actions challenging the imposition of the intangible_property tax consequently these interest payments relate neither to registered obligations under sec_6049 nor to deposits made with brokers under sec_6049 in addition interest_paid by a governmental_unit on a tax_refund is not interest under sec_6049 and the distributions are not interest under any other provision of sec_6049 accordingly the fund has no reporting obligation under sec_6049 however interest_paid to a class member is fixed and determinable income under sec_6041 and therefore is subject_to information reporting under sec_6041 if the interest_paid to the class member is dollar_figure or more during a calendar_year these interest payments are reportable on form 1099-int interest_income c reporting obligations to class members for distributions from administrative account whether the fund has reporting obligations to the class members for amounts paid from the administrative account for administration costs and for attorneys’ fees paid directly to class counsel depends on whether these amounts constitute gross_income to the class members amounts paid from the administrative account to compensate class counsel are not income to the class members in this opt_out class action where the members have not personally agreed to compensate class counsel this conclusion is consistent with revrul_80_364 situation which held that the portion of a settlement paid_by a union for attorneys’ fees was a reimbursement for expenses_incurred by the union and was not includible in the gross_income of the union members the conclusion that amounts paid to compensate class counsel are not income to the class members is limited to the particular facts of this ruling cf sinyard v commissioner tcmemo_1998_364 settlement of opt in class action pursuant to age discrimination in employment act where class members had contingency fee agreements with counsel frederickson v commissioner tcmemo_1997_125 aff'd in unpub opinion 9th cir settlement of mandatory title vii class action where class members personally signed settlement agreements providing for compensation of counsel similarly amounts paid from the administrative account to cover administration costs and other incidental_expenses incurred in connection with the operation of the fund a qsf are not payments or distributions on behalf of the class members and therefore are not gross_income to the class members the costs and expenses are deductible by the fund as a qsf see sec_1_468b-2 of the regulations accordingly the fund has no reporting obligation to the class members under sec_6041 sec_6049 or sec_6050e of the code for payments from the administrative account for administration costs and attorneys’ fees these amounts are not income to the class members however if the administrative account proves to be greater than required to cover the expenses and the excess is paid to the class members the payments will be characterized as either refunds of the intangible_property tax or as interest thereon iv conclusions based on the facts and information submitted and the representations made the following rulings are issued the fund is not subject_to the information reporting requirement of sec_6050e of the code for payments to class members of amounts that are properly allocable as refunds of the intangible_property tax because the tax is a property_tax and not an income_tax the fund is not subject_to the information reporting requirement of sec_6041 of the code for payments to class members of amounts that are properly allocable as refunds of the intangible_property tax however the fund is subject_to the information reporting requirements of sec_6041 for payments to a class member of amounts that are allocable to interest on the intangible_property tax if the interest payments aggregate dollar_figure or more during a calendar_year these interest payments are reportable on form 1099-int the fund does not have a reporting obligation to the class members under sec_6041 sec_6049 or sec_6050e of the code for amounts paid from the administrative account for administration costs and attorneys’ fees paid to class counsel no opinions are expressed under any provision of the internal_revenue_code regarding the tax consequences of the transaction described in this letter except as specifically set forth in this letter no opinion is expressed concerning the proper allocation between amounts paid as refunds of state intangibles property taxes and amounts paid as interest see sec_4 of revproc_2000_3 2000_1_irb_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to any income_tax return s to which it is relevant sincerely pamela w fuller senior technician reviewer branch administrative provisions judicial practice enclosures copy of this letter copy for purposes cc
